 



Exhibit 10.5
Schedule to Exhibit 10.4
Severance Agreements substantially identical to Morgan K. O’Brien’s were entered
into with the following executive officers on the following dates:

              Name   Current Title   Date    
Joseph G. Belechak
  Senior VP and Chief Operations Officer   12/23/03    
 
           
Maureen L. Hogel
  Senior VP and Chief Legal & Admin. Officer   12/10/03    
 
           
Mark E. Kaplan
  Senior VP and Chief Financial Officer   9/22/05    
 
           
Stevan R. Schott
  VP, Finance (previously Sr. VP and Chief
       Financial Officer)   12/23/03    
 
           
James E. Wilson
  VP, Corporate Development (previously Sr. VP
       and Chief Strategic Officer)   12/18/03    

 